DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments/arguments for U.S. Application No. 15/726777 filed on February 28, 2021.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
3.	On pg. 9-10 of remarks in regards to 35 U.S.C 103, relating to claim 1, Applicant argues the amended limitations.

	Examiner replies that a new reference is presented below to teach the amended limitations.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

combining the first feature set and the second feature set and generating a common device score based on the combined first and second feature sets being in the labeled feature set of the training data” however the specification does not provide a description for combining the first feature set and the second feature set.  The specification also does not provide a description for based on the combined first and second feature sets being in the labeled feature set of the training data.




Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 1, 12 and 17 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Gurevich et al. U.S. Patent No. 9,165,124 (herein as ‘Gurevich’) and further in view of Qiu U.S. Patent Application Publication No. 2017/0024484 (herein as ‘Qiu’).

As to claim 1 Gurevich teaches a computerized method of generating a report, the method comprising: 
receiving training data including labeled feature sets and an indicator of a common device  (Fig. 2 (73), Fig. 3 (74, 76 and 78), Col. 18 Lines 14-20 Gurevich discloses using a query to receive the fingerprint store to identify fingerprints from the fingerprint store, and associated device ID.  Col. 10 Lines 35-50 Gurevich discloses the fingerprint store stores previously stored fingerprint data used to identify a particular computing device. The stored data inside the fingerprint store is seen as the training data. The fingerprints are seen the feature sets);
receiving a first identifier with a first feature set (Col.4 Lines 42-45 Gurevich discloses each LSH (Locality Sensitive Hash) contains a device fingerprint and information identifying a computing device.  The device fingerprint is seen as the feature set.  The information identifying a computing device is seen as the identifier.  Col.18 Lines 9-12 Gurevich discloses receiving as input LSH values to be queried against the fingerprint store.  The input LSH value is seen as the first identifier with a first feature set);
receiving a second identifier with a second feature set (Col. 18 Lines 15-20 Gurevich discloses receiving a list of candidate LSH values that include the fingerprint ID and device ID. The candidate fingerprint ID is seen as the second features set. The candidate device ID is seen as the second identifier. The candidate LSH value is seen as the second identifier with a second feature set);
Gurevich does not teach but Qiu teaches combining the first feature set and the second feature set and generating a common device score based on the combined first and second feature sets being in the labeled feature set of the training data (Par. 0015 Qiu discloses generating a positive match probability based upon identifying and linking two devices using the same IP address or two devices located in the same geographic location. The IP address and geographic location is seen as first feature set for the first device and a second feature set for a second device. Par. 0018 Qiu discloses generating a total match probability based upon the positive match probability of the linked two devices, the negative match probability of the two devices and the weighting factor for each device (two devices). Generating a positive match probability of the two devices is seen as combining the first feature set and the second feature set. The total match probability is seen as the common device score);
Gurevich and Qiu are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Gurevich to include the presence of data devices of Qiu, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to provide more relevant subject matter to be viewed by a user (Par. 0001 Qiu).
Gurevich teaches comparing the common device score to a threshold (Col. 19 Lines 20-27 Gurevich discloses comparing the input LSH value to the stored/candidate LSH value using a similarity function.  The similarity function produces a result that is compared against a threshold value to determine a match. The similarity function result is seen as the common device score);
associating, in response to the comparison of the common device score to the threshold, the first identifier and the second identifier with a single device and generating the report that indicates that the first identifier and the second identifier are associated with the device (Col. 20 Lines 57-63 Gurevich discloses if the candidate-matching (second identifier) fingerprint is determined to be sufficiently similar to the requesting (first identifier) client device fingerprint, the device ID associated with the candidate matching fingerprint is obtained and return to the application.  The identified device ID is seen as the single device).


As to claim 12 Gurevich teaches a system, comprising: 
at least one processor (Col. 3 Lines 60-65 Gurevich discloses a processor);
and at least one memory storing instructions that, when executed, cause the at least one processor to perform a method (Col. 23 Lines 21-23 Gurevich discloses a memory);
the method comprising:
receiving training data including labeled feature sets and an indicator of a common device (Fig. 2 (73), Fig. 3 (74, 76 and 78), Col. 18 Lines 14-20 Gurevich discloses using a query to receive the fingerprint store to identify fingerprints from the fingerprint store, and associated device ID.  Col. 10 Lines 35-50 Gurevich discloses the fingerprint store stores previously stored fingerprint data used to identify a particular computing device. The stored data inside the fingerprint store is seen as the training data. The fingerprints are seen the feature sets);
receiving a first identifier with a first feature set (Col.4 Lines 42-45 Gurevich discloses each LSH (Locality Sensitive Hash) contains a device fingerprint and information identifying a computing device.  The device fingerprint is seen as the feature set.  The information identifying a computing device is seen as the identifier.  Col.18 Lines 9-12 Gurevich discloses receiving as input LSH values to be queried against the fingerprint store.  The input LSH value is seen as the first identifier with a first feature set);
receiving a second identifier with a second feature set (Col. 18 Lines 15-20 Gurevich discloses receiving a list of candidate LSH values that include the fingerprint ID and device ID. The candidate fingerprint ID is seen as the second features set. The candidate device ID is seen as the second identifier. The candidate LSH value is seen as the second identifier with a second feature set);
Gurevich does not teach but Qiu teaches combining the first feature set and the second feature set, generating a common device score based on the combined first and second feature sets being in the labeled feature set of the training data (Par. 0015 Qiu discloses generating a positive match probability based upon identifying and linking two devices using the same IP address or two devices located in the same geographic location. The IP address and geographic location is seen as first feature set for the first device and a second feature set for a second device. Par. 0018 and Par. 0061 Qiu discloses generating a total match probability based upon the combined positive match probability of the linked two devices, the negative match probability of the two devices and the weighting factor for each device (two devices). Generating a positive match probability of the two devices is seen as combining the first feature set and the second feature set. The total match probability is seen as the common device score);
Gurevich and Qiu are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Gurevich to include the presence of data devices of Qiu, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to provide more relevant subject matter to be viewed by a user (Par. 0001 Qiu).
Gurevich teaches comparing the common device score to a threshold (Col. 19 Lines 20-27 Gurevich discloses comparing the input LSH value to the stored/candidate LSH value using a similarity function.  The similarity function produces a result that is compared against a threshold value to determine a match. The similarity function result is seen as the common device score);
associating, in response to the comparison of the common device score to the threshold, the first identifier and the second identifier with a device, and generating a report that indicates that the first identifier and the second identifier are associated with the device (Col. 20 Lines 57-63 Gurevich discloses if the candidate-matching (second identifier) fingerprint is determined to be sufficiently similar to the requesting (first identifier) client device fingerprint, the device ID associated with the candidate matching fingerprint is obtained and return to the application.  The identified device ID is seen as the single device).

As to claim 17 Gurevich teaches a non-transitory computer-readable medium storing instructions which, when executed, cause one or more processors to perform a method, the method comprising:
receiving training data including labeled feature sets and an indicator of a common device (Fig. 2 (73), Fig. 3 (74, 76 and 78), Col. 18 Lines 14-20 Gurevich discloses using a query to receive the fingerprint store to identify fingerprints from the fingerprint store, and associated device ID.  Col. 10 Lines 35-50 Gurevich discloses the fingerprint store stores previously stored fingerprint data used to identify a particular computing device. The stored data inside the fingerprint store is seen as the training data. The fingerprints are seen the feature sets);
receiving a first identifier with a first feature set (Col.4 Lines 42-45 Gurevich discloses each LSH (Locality Sensitive Hash) contains a device fingerprint and information identifying a computing device.  The device fingerprint is seen as the feature set.  The information identifying a computing device is seen as the identifier.  Col.18 Lines 9-12 Gurevich discloses receiving as input LSH values to be queried against the fingerprint store.  The input LSH value is seen as the first identifier with a first feature set);
receiving a second identifier with a second feature set (Col. 18 Lines 15-20 Gurevich discloses receiving a list of candidate LSH values that include the fingerprint ID and device ID. The candidate fingerprint ID is seen as the second features set. The candidate device ID is seen as the second identifier. The candidate LSH value is seen as the second identifier with a second feature set);
Gurevich does not teach but Qiu teaches combining the first feature set and the second feature set; generating a common device score based on the combined first and second feature sets being in the labeled feature set of the training data (Par. 0015 Qiu discloses generating a positive match probability based upon identifying and linking two devices using the same IP address or two devices located in the same geographic location. The IP address and geographic location is seen as first feature set for the first device and a second feature set for a second device. Par. 0018 and Par. 0061 Qiu discloses generating a total match probability based upon the combined positive match probability of the linked two devices, the negative match probability of the two devices and the weighting factor for each device (two devices). Generating a positive match probability of the two devices is seen as combining the first feature set and the second feature set. The total match probability is seen as the common device score);
Gurevich and Qiu are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Gurevich to include the presence of data devices of Qiu, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to provide more relevant subject matter to be viewed by a user (Par. 0001 Qiu).
Gurevich teaches comparing the common device score to a threshold (Col. 19 Lines 20-27 Gurevich discloses comparing the input LSH value to the stored/candidate LSH value using a similarity function.  The similarity function produces a result that is compared against a threshold value to determine a match. The similarity function result is seen as the common device score);
associating, in response to the comparison of the common device score to the threshold, the first identifier and the second identifier with a device, and generating a report that indicates that the first identifier and the second identifier are associated with the device (Col. 20 Lines 57-63 Gurevich discloses if the candidate-matching (second identifier) fingerprint is determined to be sufficiently similar to the requesting (first identifier) client device fingerprint, the device ID associated with the candidate matching fingerprint is obtained and return to the application.  The identified device ID is seen as the single device).


8.	Claim 3, 4, 5, 6, 8, 9, 10, 11, 14, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. U.S. Patent No. 9,165,154 (herein as ‘Gurevich’), Qiu U.S. Patent Application Publication No. 2017/0024484 (herein as ‘Qiu’) and further in view of Niranjayan et al. U.S. Patent No. 10,244,363 (herein as ‘Niranjayan’).

As to claim 3 Gurevich in combination with Qiu teaches each and every limitation of claim 1.
Gurevich in combination with Qiu does not teach but Niranjayan teaches the method further comprising: 
receiving a first panel identifier with a first unique hardware identifier (Col. 34 Lines 36-40 Niranjayan discloses data from sensors is processed. Col. 31 Lines 47-50 Niranjayan discloses the first portal data is associated with a signal transmitted by a first mobile device. Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 32 Lines 22-25 Niranjayan discloses the first device data is received from the first mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the motion value is a vector heading at 170 degrees at 0.89 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number.  The motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier serial number associated with the motion value is seen as the first panel identifier);
receiving a second panel identifier with a second unique hardware identifier (Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the inertial motion value is a vector heading at 181 degrees at 0.76 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number. The inertial motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier associated with the inertial motion value is seen as the second panel identifier);
comparing the first unique hardware identifier and the second unique hardware identifier to determine whether the first panel identifier and the second panel identifier are associated with a common device; generating the indicator of a common device (Col. 12 Lines 13-15 Niranjayan discloses the comparison module determines if the motion value is within a threshold of the inertial motion value. The distance between the motion value and inertial motion value is seen as the indicator of common device score);
collecting first labeled features associated with the first panel identifier from census data; collecting second labeled features associated with the second panel identifier from census data; and populating the training data with the first and second labeled features to generate the labeled feature sets and the indicator of a common device  (Col. 25 Lines 14-24 Niranjayan discloses a training an artificial neutral network to learn object identifiers associated with images of particular objects. The first and second labeled features are the objects.  The object identifier is the first and second panel identifier. The artificial neutral network is seen as the census data).
Gurevich and Niranjayan are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Gurevich to include the presence of data devices of Niranjayan, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to track the location of users (Col. 1 Lines 20-26 Niranjayan).


As to claim 4 Gurevich in combination with Qiu teaches each and every limitation of claim 1.
Gurevich in combination with Qiu does not teach but Niranjayan teaches further comprising: 
receiving a third panel identifier with a third unique hardware identifier (Col. 34 Lines 36-40 Niranjayan discloses data from sensors is processed. Col. 31 Lines 47-50 Niranjayan discloses the first portal data is associated with a signal transmitted by a first mobile device. Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 32 Lines 22-25 Niranjayan discloses the first device data is received from the first mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the motion value is a vector heading at 170 degrees at 0.89 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number.  The motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier serial number associated with the motion value is seen as the third panel identifier);
 receiving a fourth panel identifier with a fourth unique hardware identifier  (Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the inertial motion value is a vector heading at 181 degrees at 0.76 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number. The inertial motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier associated with the inertial motion value is seen as the fourth panel identifier);
comparing the third unique hardware identifier and the fourth unique hardware identifier to determine that the third panel identifier and the fourth panel identifier are associated with different devices (Col. 12 Lines 13-15 Niranjayan discloses the comparison module determines if the motion value is within a threshold of the inertial motion value. The distance between the motion value and inertial motion value is seen as the common device score);
generating an indicator of difference devices (Col. 12 Lines 17-20 Niranjayan discloses the headings within 20 degrees are similar and with speeds of +/-0.15 m/s are deemed similar. Therefore device number that are over the threshold distance is seen as the devices being different);
collecting third labeled features associated with the third panel identifier from census data; collecting fourth labeled features associated with the fourth panel identifier from census data; and populating the training data with the third and fourth labeled features to generate the labeled feature sets and the indicator of different devices (Col. 25 Lines 14-24 Niranjayan discloses a training an artificial neutral network to learn object identifiers associated with images of particular objects. The third and fourth labeled features are the objects.  The object identifier is the third and fourth panel identifier. The artificial neutral network is seen as the census data).
Gurevich and Niranjayan are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Gurevich to include the presence of data devices of Niranjayan, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to track the location of users (Col. 1 Lines 20-26 Niranjayan).


As to claim 5 Gurevich in combination with Qiu teaches each and every limitation of claim 1.
Gurevich in combination with Qiu does not teach but Niranjayan teaches wherein generating the common device score includes:
determining that a first feature of the first feature set matches the first labeled feature of the labeled feature sets; determining that a second feature of the second feature set matches the second labeled feature of the labeled feature sets (Col 13 Lines 10-15 Niranjayan discloses the comparison module uses different thresholds for different types of values. The labeled feature set are matched to specified thresholds. Using the threshold on a particular value type is seen as the first features set matching the first labeled feature);
accessing the indicator of a common device (Col. 12 Lines 13-15 Niranjayan discloses the comparison module determines if the motion value is within a threshold of the inertial motion value. The distance between the motion value and inertial motion value is seen as the common device score);
and aggregating the indicator with additional indicators to generate the common device score (Col. 13 Lines 19-23 Niranjayan discloses the comparison data uses one or more comparisons to generate comparison data. Col. 13 Lines 20-24 Niranjayan discloses for example, the comparison module 308 may generate comparison data 322 based on comparisons between the estimated motion value 304, the inertial motion value 312, the image gait value 316, and the image motion value 318).
Gurevich and Niranjayan are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Gurevich to include the presence of data devices of Niranjayan, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to track the location of users (Col. 1 Lines 20-26 Niranjayan).


As to claim 6 Gurevich in combination with Qiu teaches each and every limitation of claim 1.
Gurevich in combination with Qiu does not teach but Niranjayan teaches wherein:
correlating the first feature set and the second feature set includes cross-correlating a plurality of features of the first feature set and a plurality of features of the second feature set to generate a plurality of feature pairs (Col. 13 Lines 19-23 Niranjayan discloses the comparison data uses one or more comparisons to generate comparison data. Col. 13 Lines 20-24 Niranjayan discloses for example, the comparison module 308 may generate comparison data 322 based on comparisons between the estimated motion value 304, the inertial motion value 312, the image gait value 316, and the image motion value 318);
and generating the common device score includes matching the feature pairs with pairs of the labeled feature sets, and aggregating the matched feature pairs to generate the common device score (Col. 13 Lines 19-23 Niranjayan discloses the comparison data uses one or more comparisons to generate comparison data. Col. 13 Lines 20-24 Niranjayan discloses for example, the comparison module 308 may generate comparison data 322 based on comparisons between the estimated motion value 304, the inertial motion value 312, the image gait value 316, and the image motion value 318).
Gurevich and Niranjayan are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Gurevich to include the presence of data devices of Niranjayan, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to track the location of users (Col. 1 Lines 20-26 Niranjayan).

As to claim 8 Gurevich in combination with Qiu teaches each and every limitation of claim 1.
	Gurevich in combination with Qiu does not teach but Niranjayan teaches wherein the first identifier is associated with a first internet browser of the device (Col. 32 Lines 1-5 Niranjayan discloses the first mobile device is associated with a first portal. The first portal is seen as the first internet browser of the device);
and the second identifier is associated with a second internet browser of the device (Col. 34 Lines 10-15 Niranjayan discloses the first mobile device is associated with a second portal. The second portal is seen as the first internet browser of the device).

As to claim 9 Gurevich in combination with Qiu teaches each and every limitation of claim 1.
Gurevich in combination with Qiu does not teach but Niranjayan teaches wherein the first feature set and the second feature set include one or more of a screen size of the device, a screen resolution of the device, a user agent string of the device, a manufacturer of the device, a model of the device (Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number); an operating system version of the device, and memory capacity of the device.
Gurevich and Niranjayan are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Gurevich to include the presence of data devices of Niranjayan, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to track the location of users (Col. 1 Lines 20-26 Niranjayan).


As to claim 10 Gurevich in combination with Qiu teaches each and every limitation of claim 1.
	Gurevich in combination with Qiu does not teach but Niranjayan teaches further comprising:
receiving first location data with the first identifier; and receiving second location data with the second identifier (Col. 27 Lines 25-30 Niranjayan discloses the location data is associated with a device);
and comparing the first location data and the second location data to determine that the first identifier and the second identifier are associated with a common location, wherein generating the common device score is based on the common location (Col. 30 Lines 17-20 Niranjayan discloses the comparison module use the location data of the first location to compare the location data to a second location).

As to claim 11 Gurevich in combination with Qiu teaches each and every limitation of claim 1.
Gurevich in combination with Qiu does not teach but Niranjayan teaches further comprising generating a graphical representation on a display of a device indicating the common device score of the first identifier and the second identifier (Col.12 Lines 10-12 Niranjayan discloses the comparison module provides comparison data as output. Col. 22 Lines 47-55 Niranjayan discloses the display outputs data).
Gurevich and Niranjayan are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Gurevich to include the presence of data devices of Niranjayan, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to track the location of users (Col. 1 Lines 20-26 Niranjayan).


As to claim 14 Gurevich in combination with Qiu teaches each and every limitation of claim 12.
Gurevich in combination with Qiu does not teach but Niranjayan teaches wherein the method further comprises:
receiving a first panel identifier with a first unique hardware identifier (Col. 34 Lines 36-40 Niranjayan discloses data from sensors is processed. Col. 31 Lines 47-50 Niranjayan discloses the first portal data is associated with a signal transmitted by a first mobile device. Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 32 Lines 22-25 Niranjayan discloses the first device data is received from the first mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the motion value is a vector heading at 170 degrees at 0.89 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number.  The motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier serial number associated with the motion value is seen as the first panel identifier);
 receiving a second panel identifier with a second unique hardware identifier (Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the inertial motion value is a vector heading at 181 degrees at 0.76 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number. The inertial motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier associated with the inertial motion value is seen as the second panel identifier);
comparing the first unique hardware identifier and the second unique hardware identifier to determine whether the first panel identifier and the second panel identifier are associated with a common device; generating the indicator of a common device (Col. 12 Lines 13-15 Niranjayan discloses the comparison module determines if the motion value is within a threshold of the inertial motion value. The distance between the motion value and inertial motion value is seen as the indicator of common device score);
collecting first labeled features associated with the first panel identifier from census data; collecting second labeled features associated with the second panel identifier from census data; and populating the training data with the first and second labeled features to generate the labeled feature sets and the indicator of a common device  (Col. 25 Lines 14-24 Niranjayan discloses a training an artificial neutral network to learn object identifiers associated with images of particular objects. The first and second labeled features are the objects.  The object identifier is the first and second panel identifier. The artificial neutral network is seen as the census data).
Gurevich and Niranjayan are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Gurevich to include the presence of data devices of Niranjayan, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to track the location of users (Col. 1 Lines 20-26 Niranjayan).


As to claim 15 Gurevich in combination with Qiu teaches each and every limitation of claim 14.
Gurevich in combination with Qiu does not teach but Niranjayan teaches wherein the method further comprises:
receiving a third panel identifier with a third unique hardware identifier (Col. 34 Lines 36-40 Niranjayan discloses data from sensors is processed. Col. 31 Lines 47-50 Niranjayan discloses the first portal data is associated with a signal transmitted by a first mobile device. Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 32 Lines 22-25 Niranjayan discloses the first device data is received from the first mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the motion value is a vector heading at 170 degrees at 0.89 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number.  The motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier serial number associated with the motion value is seen as the third panel identifier);
receiving a fourth panel identifier with a fourth unique hardware identifier (Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the inertial motion value is a vector heading at 181 degrees at 0.76 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number. The inertial motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier associated with the inertial motion value is seen as the fourth panel identifier);
comparing the third unique hardware identifier and the fourth unique hardware identifier to determine that the third panel identifier and the fourth panel identifier are associated with different devices (Col. 12 Lines 13-15 Niranjayan discloses the comparison module determines if the motion value is within a threshold of the inertial motion value. The distance between the motion value and inertial motion value is seen as the common device score);
generating an indicator of difference devices (Col. 12 Lines 17-20 Niranjayan discloses the headings within 20 degrees are similar and with speeds of +/-0.15 m/s are deemed similar. Therefore device number that are over the threshold distance is seen as the devices being different); 
collecting third labeled features associated with the third panel identifier from census data; collecting fourth labeled features associated with the fourth panel identifier from census data; and populating the training data with the third and fourth labeled features to generate the labeled feature sets and the indicator of different devices (Col. 25 Lines 14-24 Niranjayan discloses a training an artificial neutral network to learn object identifiers associated with images of particular objects. The third and fourth labeled features are the objects.  The object identifier is the third and fourth panel identifier. The artificial neutral network is seen as the census data).
Gurevich and Niranjayan are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Gurevich to include the presence of data devices of Niranjayan, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to track the location of users (Col. 1 Lines 20-26 Niranjayan).

As to claim 16 Gurevich in combination with Qiu teaches each and every limitation of claim 14.
In addition Niranjayan teaches wherein generating the common device score includes: determining that a first feature of the first feature set matches the first labeled feature of the labeled feature sets; determining that a second feature of the second feature set matches the second labeled feature of the labeled feature sets (Col 13 Lines 10-15 Niranjayan discloses the comparison module uses different thresholds for different types of values. The labeled feature set are matched to specified thresholds. Using the threshold on a particular value type is seen as the first features set matching the first labeled feature);
accessing the indicator of a common device (Col. 12 Lines 13-15 Niranjayan discloses the comparison module determines if the motion value is within a threshold of the inertial motion value. The distance between the motion value and inertial motion value is seen as the common device score); 
and aggregating the indicator with additional indicators to generate the common device score (Col. 13 Lines 19-23 Niranjayan discloses the comparison data uses one or more comparisons to generate comparison data. Col. 13 Lines 20-24 Niranjayan discloses for example, the comparison module 308 may generate comparison data 322 based on comparisons between the estimated motion value 304, the inertial motion value 312, the image gait value 316, and the image motion value 318).
Gurevich and Niranjayan are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Gurevich to include the presence of data devices of Niranjayan, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to track the location of users (Col. 1 Lines 20-26 Niranjayan).

As to claim 19 Gurevich teaches each and every limitation of claim 17.
Gurevich does not teach but Niranjayan teaches wherein the method further comprises:
receiving a first panel identifier with a first unique hardware identifier (Col. 34 Lines 36-40 Niranjayan discloses data from sensors is processed. Col. 31 Lines 47-50 Niranjayan discloses the first portal data is associated with a signal transmitted by a first mobile device. Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 32 Lines 22-25 Niranjayan discloses the first device data is received from the first mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the motion value is a vector heading at 170 degrees at 0.89 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number.  The motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier serial number associated with the motion value is seen as the first panel identifier);
receiving a second panel identifier with a second unique hardware identifier (Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the inertial motion value is a vector heading at 181 degrees at 0.76 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number. The inertial motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier associated with the inertial motion value is seen as the second panel identifier);
comparing the first unique hardware identifier and the second unique hardware identifier to determine whether the first panel identifier and the second panel identifier are associated with a common device; generating the indicator of a common device (Col. 12 Lines 13-15 Niranjayan discloses the comparison module determines if the motion value is within a threshold of the inertial motion value. The distance between the motion value and inertial motion value is seen as the indicator of common device score);
collecting first labeled features associated with the first panel identifier from census data, collecting second labeled features associated with the second panel identifier from census data, and populating the training data with the first and second labeled features to generate the labeled feature sets and the indicator of a common device  (Col. 25 Lines 14-24 Niranjayan discloses a training an artificial neutral network to learn object identifiers associated with images of particular objects. The first and second labeled features are the objects.  The object identifier is the first and second panel identifier. The artificial neutral network is seen as the census data).
Gurevich and Niranjayan are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Gurevich to include the presence of data devices of Niranjayan, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to track the location of users (Col. 1 Lines 20-26 Niranjayan).


As to claim 20 Gurevich teaches each and every limitation of claim 19.
Gurevich does not teach but Niranjayan teaches wherein the method further comprises:
receiving a third panel identifier with a third unique hardware identifier (Col. 34 Lines 36-40 Niranjayan discloses data from sensors is processed. Col. 31 Lines 47-50 Niranjayan discloses the first portal data is associated with a signal transmitted by a first mobile device. Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 32 Lines 22-25 Niranjayan discloses the first device data is received from the first mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the motion value is a vector heading at 170 degrees at 0.89 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number.  The motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier serial number associated with the motion value is seen as the third panel identifier);
receiving a fourth panel identifier with a fourth unique hardware identifier (Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the inertial motion value is a vector heading at 181 degrees at 0.76 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number. The inertial motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier associated with the inertial motion value is seen as the fourth panel identifier);
comparing the third unique hardware identifier and the fourth unique hardware identifier to determine that the third panel identifier and the fourth panel identifier are associated with different devices; (Col. 12 Lines 13-15 Niranjayan discloses the comparison module determines if the motion value is within a threshold of the inertial motion value. The distance between the motion value and inertial motion value is seen as the common device score);
generating an indicator of difference devices (Col. 12 Lines 17-20 Niranjayan discloses the headings within 20 degrees are similar and with speeds of +/-0.15 m/s are deemed similar. Therefore device number that are over the threshold distance is seen as the devices being different);
collecting third labeled features associated with the third panel identifier from census data; collecting fourth labeled features associated with the fourth panel identifier from census data; and populating the training data with the third and fourth labeled features to generate the labeled feature sets and the indicator of different devices (Col. 25 Lines 14-24 Niranjayan discloses a training an artificial neutral network to learn object identifiers associated with images of particular objects. The third and fourth labeled features are the objects.  The object identifier is the third and fourth panel identifier. The artificial neutral network is seen as the census data).
Gurevich and Niranjayan are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Gurevich to include the presence of data devices of Niranjayan, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to track the location of users (Col. 1 Lines 20-26 Niranjayan).



9.	Claim 2, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. U.S. Patent No. 9,165,124 (herein as ‘Gurevich’), Qiu U.S. Patent Application Publication No. 2017/0024484 (herein as ‘Qiu’) and further in view of Kawzaoe et al. U.S. Patent Application Publication No. 2017/0366602 (herein ‘Kawazoe’).

As to claim 2 Gurevich teaches each and every limitation of claim 1.
Gurevich does not teach but Kawazoe teaches further comprising transmitting the report to a content server that transmits content to the device (Par. 0066 Kawazoe discloses the server transmitting a notification information to a client apparatus. Par. 0067 Kawazoe discloses the notification information is the device ID with the criterion and the current data. The notification information is the data has exceeded the threshold. The report is seen as the notification information).
Gurevich and Kawazoe are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the the identification of users to devices of Gurevich to include the reducing and increasing instances depending upon load conditions of Kawazoe, to reduce service operating cost. The suggestion/motivation to combine is that it would be obvious to try in order to reduce a frequency of accessing the database (Par. 0092 Kawazoe).

As to claim 13 Niranjayan teaches each and every limitation of claim 12.
Niranjayan does not teach but Kawazoe teaches wherein the method further comprises transmitting the report to a content server that transmits content to the device (Par. 0066 Kawazoe discloses the server transmitting a notification information to a client apparatus. Par. 0067 Kawazoe discloses the notification information is the device ID with the criterion and the current data. The notification information is the data has exceeded the threshold. The report is seen as the notification information).
Gurevich and Kawazoe are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the the identification of users to devices of Gurevich to include the reducing and increasing instances depending upon load conditions of Kawazoe, to reduce service operating cost. The suggestion/motivation to combine is that it would be obvious to try in order to reduce a frequency of accessing the database (Par. 0092 Kawazoe).

As to claim 18 Niranjayan teaches each and every limitation of claim 17.
Niranjayan does not teach but Kawazoe teaches wherein the method further comprises transmitting the report to a content server that transmits content to the device (Par. 0066 Kawazoe discloses the server transmitting a notification information to a client apparatus. Par. 0067 Kawazoe discloses the notification information is the device ID with the criterion and the current data. The notification information is the data has exceeded the threshold. The report is seen as the notification information).
Gurevich and Kawazoe are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the the identification of users to devices of Gurevich to include the reducing and increasing instances depending upon load conditions of Kawazoe, to reduce service operating cost. The suggestion/motivation to combine is that it would be obvious to try in order to reduce a frequency of accessing the database (Par. 0092 Kawazoe).



10.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. U.S. Patent No. 9,165,124 (herein as ‘Gurevich’), in combination with Qiu U.S. Patent Application Publication No. 2017/0024484 (herein as ‘Qiu’), Niranjayan et al. U.S. Patent No. 10,244,363 (herein as ‘Niranjayan’) and further in view of Chew et al. U.S. Patent Application Publication No. 2018/0181868 (herein as ‘Chew’).

As to claim 7 Gurevich in combination with Niranjayan teaches each and every limitation of claim 3.
Gurevich in combination with Niranjayan does not teach but Chew teaches wherein generating the common device score is based on a pair-wise Bayesian approach (Par. 0016 Chew discloses a probability of the prediction data matching the training set of data). 
Gurevich and Chew are analogous art because they are in the same field of endeavor, device processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Gurevich to include the identification of user features of Chew, to reduce operating cost. The suggestion/motivation to combine is that it would be obvious to try in order to have a better prediction accuracy to identify data (Par. 0023 Chew).


Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/    June 15, 2021Examiner, Art Unit 2159              
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159